          21-10360-tmd Doc#2 Filed 05/04/21 Entered 05/04/21 13:01:51 Main Document Pg 1 of 2


      Fill in this information to identify the case:

                   WC Culebra Crossing SA, LP
      Debtor name __________________________________________________________________
                                           WESTERN                               TEXAS
      United States Bankruptcy Court for the: ______________________ District of _________

      Case number (If known):     21-10360
                                _________________________
                                                                              (State)
                                                                                                                                           Check if this is an
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                   12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff
       WellMed Medical                      Mark Feinberg                     Security Deposit       C                                                    $21,644.00
1                                           8637 Fredericksburg Rd.
       Management, Inc.
                                            Ste 360
                                            San Antonio, TX 78251

       ABH Property Management, LLC          Alicia Hernandez                 Security Deposit       C                                                    $19,716.88
2                                            103 Riviera Dr.
                                             San Antonio, TX 78213


      Malley & Malley, LP                   5615 Bicentennial Dr              Trade Debt                                                                  $18,160.63
3                                           Ste 101
                                            San Antonio, TX 78219


       Prestonwood Landscape                PO Box 542466                                                                                                 $13,965.32
4                                                                             Trade Debt
       Services, LLC                        Dallas, TX 75354-2466



       PJS of Texas, Inc                    PO Box 678545                     Trade Debt                                                                  $13,520.45
5
                                            Dallas, TX 75267-8545



       LED of San Antonio, LLC              13119 Lookout Ridge               Trade Debt                                                                  $11,415.00
6                                           San Antonio, TX 78233



       Oil Change Express, Ltd              Eric A. Galindo                   Security Deposit       C                                                    $10,019.43
7
                                            731 Abbott Ridge
                                            Saint Hedwig, TX 78152


       Texas Parking Lots                   231 Highway 46 West               Trade Debt                                                                  $7,498.47
8
                                            Boerne, TX 78006




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
             21-10360-tmd Doc#2 Filed 05/04/21 Entered 05/04/21 13:01:51 Main Document Pg 2 of 2


    Debtor
                  WC Culebra Crossing SA, LP
                  _______________________________________________________                                               21-10360
                                                                                                Case number (if known)_____________________________________
                  Name




     Name of creditor and complete          Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                          professional           unliquidated,   total claim amount and deduction for value of
                                                                          services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                 Total claim, if    Deduction for       Unsecured
                                                                                                                 partially          value of            claim
                                                                                                                 secured            collateral or
                                                                                                                                    setoff

      TKM ASIAN LLC                         Yuanyuan Zhang                  Security Deposit       C                                                    $6,439.28
9
                                            6401 Rochester Drive #160,
                                            Houston, TX 77036


       Bolin Plumbing, Ltd.                 PO Box 1161                     Trade Debt                                                                  $6,053.55
10                                          Helotes, TX 78023



       WR Sharp LLC                         Willard Sharp                   Security Deposit       C                                                    $5,809.40
11
                                            5440 Babcock Rd.
                                            Ste A-100
                                            San Antonio, TX 78240-3946
       Rehler Vaughn & Koone, Inc           745 E. Mulberry Ave.             Trade Debt                                                                 $4,950.00
12                                          Ste 601
                                            San Antonio, TX 78212


       Inoca Holdco II LLC                   PO Box 19047                    Trade Debt                                                                  $4,841.98
13
                                             Austin, TX 78760



       CUONG LOI & NAMPHUONG LOI            Cuong & Namphuong Loi           Security Deposit       C                                                    $4,778.24
14                                          11502 Spyglass Hills
                                            San Antonio, TX 78253


                                            PO Box 700031                   Trade Debt                                                                  $4,558.50
15    Lawmen Security, Inc.
                                            San Antonio, TX 78270-0031



       La Pelu Hair Design                  Jonathan Gutierrez              Security Deposit       C                                                    $4,554.75
16
                                            10210 Canton Field
                                            San Antonio, TX 78245


       CPS Energy                           PO Box 2678                     Trade Debt                                                                  $4,543.31
17
                                            San Antonio, TX 78289-0001



       Waste Management of Texas Inc        PO Box 660345                   Trade Debt                                                                  $3,837.66
18
                                            Dallas, TX 75266-0345



       Bogart's Cocktails                   Armida G. Alvarado              Security Deposit       C                                                    $3,806.64
19
                                            8323 Culebra Rd., Ste 106
                                            San Antonio, TX 78251


       Elite Lighting Designs, Inc.         8442 Gault Lane                 Trade Debt                                                                  $3,678.33
20
                                            San Antonio, TX 78209




    Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                  page 2
